                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                               CIVIL ACTION NO. 15-13570-RWZ


                                     MARK ANTHONY MASON

                                                    v.

                                 NANCY A. BERRYHILL,*
                  Acting Commissioner of the Social Security Administration


                                                ORDER

                                          February 12, 2019
.

ZOBEL, S. D.J.

        In light of defendant’s updated response (Docket # 30) and the court’s

determination that plaintiff’s counsel’s requested fees are reasonable, the motion for

attorneys’ fees pursuant to 42 U.S.C. § 406(b) in the amount of $23,259.00 (Docket #

26) is hereby allowed without objection by defendant.

        Accordingly, plaintiff’s counsel shall return to plaintiff $6,418.22, which

represents the fees already received pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412. See Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).



______February 12, 2019                                  __________/s/Rya W. Zobel______

                DATE                                                 RYA W . ZOBEL
                                                         SENIOR UNITED STATES DISTRICT JUDGE




        *
                Pursuant to Fed. R. Civ. P. 25(d), Nancy A. Berryhill has been substituted for Carolyn W .
Colvin as Acting Com m issioner of the Social Security Adm inistration.
